DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 – 38 are pending in the instant application.
With preliminary amendment filed on August 04, 2021, applicant have cancelled claims 21 – 38.
Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ulupinar et al (US 2016/0323800 A1).
Regarding claim 1, Ulupinar et al teach a network entity for a mobile telecommunications system  (see figure 1) comprising circuitry configured to communicate with at least one user equipment (see figure 1, SNP “user Equipment 400, paragraph 0281 “the SNP (or other suitable apparatus) sends the satellite handoff information to the user terminal”), wherein the circuitry is further configured to: transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment (see paragraph 00280 “the SNP (or other suitable apparatus) generates satellite handoff information that specifies a handoff time for a particular beam of a particular satellite. For example, the information may be a table that indicates timing for transitioning between cells/beams and satellites”).
Regarding claim 2, which inherits the limitations of claim 1, Ulupinar et al further teach, wherein the time information includes a timer or a time stamp (see paragraph 0280 “indicates timing for transitioning between cells/beams and satellites”).
Regarding claim 10, which inherits the limitations of claim 1, Ulupinar et al further teach, wherein a list of transmission configuration indicators and the associated time information are transmitted (see paragraph 0280).
Regarding claim 12, Ulupinar et al teach a user equipment for a mobile telecommunications system (see figure 1) comprising circuitry configured to communicate with at least one network entity (see figure 1), wherein the circuitry is further configured to: determine a beam which will cover the user equipment on the basis of time information (see paragraph 0279 -0286 figure 21).
Regarding claim 13, which inherits the limitations of claim 12, Ulupinar et al further teach wherein the time information includes a timer or a time stamp (see paragraph 0280 “indicates timing for transitioning between cells/beams and satellites”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 11 and 14 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar et al (US 2016/0323800 A1) in view of Kim et al (US 2020/0153500) and Samsung “R1-1717612 Discussion on beam indication for PDSCH” 3Gpp TSG RAN WG1 meeting #90bis, Prague, Czech October 9 -13, 2017).
Regarding claim 3, which inherits the limitations of claim 1, Ulupinar et al teach transmitting UE configuration information (see paragraph 0112 “ information (e.g., configuration information and measurement messages) received from UTs Ulupinar et al does not disclose incorporating satellite communication with 3GPP standard. However, in analogous art, Kim et al teach transmitting satellite communication using 3GPP NR protocol using TCI (see figure 9, 13 and paragraph 0180, 0215). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to incorporate NR protocol in Ulupinar et al. the motivation or suggestion to do so is to comply with 3GPP standard. Ulupinar et al in view of Kim et al does not disclose time information is associated with transmission configuration indicator. However in analogous art, Samsung disclose using timing information in TCI for switching beams at UE (see section 4. ) therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to include the timing information associated either TCI states. The motivation or suggestion to do so is to reduce the beam switching time at the UE.
Regarding claim 4, which inherits the limitations of claim 3, Ulupinar et al in view of Kim and Samsung further teach wherein the transmission configuration indicator is associated with a beam or a cell and an associated beam (see Kim figure 9, paragraph 0180 and 0215 and  Samsung section 4).
Regarding claim 5, which inherits the limitations of claim 4, Ulupinar et al in view of Kim and  Samsung further teach wherein the transmission configuration indicator is associated with a media access control configuration element (see Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 6, which inherits the limitations of claim 5, Ulupinar et al in view of Kim and Samsung further teach wherein multiple transmission configuration indicators and multiple media access control configuration elements are transmitted to the at least one user equipment (see Ulupinar et al paragraph 0279 -0286 figure 21 and Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 7, which inherits the limitations of claim 6, Ulupinar et al in view of Kim and  Samsung further teach wherein the time information is included in the media access control configuration element (see Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 8, which inherits the limitations of claim 7, Ulupinar et al in view of Samsung further teach wherein the media access control configuration elements are adapted based on at least one of: UE's location report, velocity, UE path information, UE direction of travel, satellite ephemeris information (see Ulupinar et al paragraph 0131 – 0133 and Kim paragraph 0016, 0160 -0170).
 Regarding claim 9, which inherits the limitations of claim 1, Ulupinar et al in view of Kim and Samsung further teach wherein the time information is transmitted in a radio resource signaling (see Kim figure 9).
Regarding claim 10, which inherits the limitations of claim 1, Ulupinar et al in view of Kim and Samsung further teach wherein a list of transmission configuration indicators and the associated time information are transmitted (see Kim figure 9 and  Samsung section 4).
Regarding claim 11, which inherits the limitations of claim 1, Ulupinar et al in view of Samsung further teach wherein the time information is associated with a transmission configuration indicator state, the time information being derived on at least one of: UE location, UE path information, satellite ephemeris information  (see Ulupinar et al paragraph 0131 – 0133 and Kim paragraph 0016, 0160 -0170).
Regarding claim 14, which inherits the limitations of claim 12, Ulupinar et al teach transmitting UE configuration information (see paragraph 0112 “ information (e.g., configuration information and measurement messages) received from UTs Ulupinar et al does not disclose incorporating satellite communication with 3GPP standard. However, in analogous art, Kim et al teach transmitting satellite communication using 3GPP NR protocol using TCI (see figure 9, 13 and paragraph 0180, 0215). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to incorporate NR protocol in Ulupinar et al. the motivation or suggestion to do so is to comply with 3GPP standard. Ulupinar et al in view of Kim et al does not disclose time information is associated with transmission configuration indicator. However in analogous art, Samsung disclose using timing information in TCI for switching beams at UE (see section 4. ) therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to include the timing information associated either TCI states. The motivation or suggestion to do so is to reduce the beam switching time at the UE.
Regarding claim 15, which inherits the limitations of claim 14, Ulupinar et al in view of Kim and Samsung further teach wherein the transmission configuration indicator is associated with a beam or a cell and an associated beam (see Kim figure 9, paragraph 0180 and 0215 and  Samsung section 4).
Regarding claim 16, which inherits the limitations of claim 15, Ulupinar et al in view of Kim and  Samsung further teach wherein the transmission configuration indicator is associated with a media access control configuration element (see Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 17, which inherits the limitations of claim 16, Ulupinar et al in view of Kim and Samsung further teach wherein multiple transmission configuration indicators and multiple media access control configuration elements are received from the at least one network entity (see Ulupinar et al paragraph 0279 -0286 figure 21 and Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 18, which inherits the limitations of claim 17, Ulupinar et al in view of Kim and  Samsung further teach wherein the time information is included in the media access control configuration element (see Kim paragraph 0189, “MAC CE parameter”).
Regarding claim 19, which inherits the limitations of claim 18, Ulupinar et al in view of Samsung further teach wherein the media access control configuration elements are adapted based on at least one of: UE's location report, velocity, UE path information, UE direction of travel, satellite ephemeris information (see Ulupinar et al paragraph 0131 – 0133 and Kim paragraph 0016, 0160 -0170).
 Regarding claim 20, which inherits the limitations of claim 12, Ulupinar et al in view of Kim and Samsung further teach wherein the time information is transmitted in a radio resource signaling (see Kim figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633